NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                           MAY 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XUEJUN REN,                                     No.    16-72722

                Petitioner,                     Agency No. A205-178-618

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 15, 2018**


Before:      SILVERMAN, BEA, and WATFORD, Circuit Judges.

      Xuejun Ren, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s (“IJ”) decision pretermitting his applications for relief. We have

jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a continuance, and review de novo questions of law. Cui v. Mukasey, 538 F.3d
1289, 1290 (9th Cir. 2008). We deny the petition for review.

      The agency did not abuse its discretion or violate due process in declining to

grant Ren a further continuance to allow him to complete the biometrics

requirement, where the IJ instructed him orally and in writing of the deadline for

providing his biometrics and of the consequences of failure to meet the deadline,

and he failed to present good cause for his failure to comply. See 8 C.F.R.

§ 1003.47(c) (“Failure to file necessary documentation and comply with the

requirements to provide biometrics . . . within the time allowed by the immigration

judge’s order, constitutes abandonment of the application and the immigration

judge may enter an appropriate order dismissing the application unless the

applicant demonstrates that such failure was the result of good cause.”); Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (an alien must show agency error to

prevail on a due process claim); cf. Cui, 538 F.3d at 1293-95 (requiring a

continuance where the alien did not receive adequate notice of the requirement to

submit fingerprints).

      PETITION FOR REVIEW DENIED.




                                         2                                    16-72722